

 
 
 
 
 
Building Lease Agreement
 
 
 
 
 
 
 
by and between
 
 
 
 
 
 
 
Lessor: Alpha Electronics Corporation
 
and
 
Lessee: Vishay Japan Co., Ltd.
 
 
 
 
 
 
 
- 1 -
 

--------------------------------------------------------------------------------



Summary of Lease (Building Lease Agreement)
 

(1) Lessor Alpha Electronics K.K. (2) Lessee Vishay Japan Co., Ltd. (3) Building
Name VJQC Location
238-1 Itaizawa, Nakatashiro, Yurihonjo-city, Akita
Structure and
Size
One floor of light steel prefabrication structure
Total area of
the building
148 square meters
(4) Purpose Products inspection center (5) Rent Consumption Sub total tax
Monthly Rent 295,000 yen 14,750 yen 309,750 yen Security Deposit
(12 months worth of
monthly rent)                      3,540,000 yen Starting day of
rent                      April 1st, 2010 (6) Term of  lease 5 years from the
delivery date (7) Special provisions
 * 5 parking lots within Akita Facility (see Article 8 below)
 * Use of cafeteria of Akita Facility (see Article 8 below)


- 2 -
 

--------------------------------------------------------------------------------



Building Lease Agreement
 
This Building Lease Agreement (hereinafter referred to as the “Agreement”) is
made and entered into by and between Alpha Electronics Corp. (hereinafter
referred to as the “Lessor”) and Vishay Japan Co., Ltd. (hereinafter referred to
as the “Lessee”) relating to the Building that is to be leased by the Lessor to
the Lessee and that is the subject of the lease set forth in Column (3) of
Summary of Lease (marked with shaded area of the drawing set forth in Exhibit 1)
(hereinafter referred to as the “Building”) in the Akita Facility of the Lessee
(“Akita Facility”), as follows.
 
Article 1 (Lease of Building)
In accordance with the provisions of this Agreement, the Lessor shall lease the
Building to the Lessee, and the Lessee shall lease the Building from the Lessor.
 
Article 2 (Purpose)
The Lessee shall use the Building only for the purpose specified in Column (4)
of Summary of Lease, and it may not use the Building for any other purposes
unless the Lessee obtains prior written approval from the Lessor.
 
Article 3 (Term of Lease)
1.      The term of lease shall be as set forth in Column (6) of Summary of
Lease and shall be automatically renewed on 5 year basis unless otherwise
notified in writing by either party at least 6 months prior to the original or
any extended term of the lease. 2. Notwithstanding paragraph 1 above, the Lessee
may terminate the lease at any time by giving 6 months prior written notice.  
Article 4 (Rent)
In consideration for the lease, use of the 5 parking lots as set forth in Column
(5) of Summary of Lease and the availability of the cafeteria in Akita Facility
for employees of the Lessee and other valuable considerations, the Lessee agrees
to pay the rent as set forth in Column (5) of Summary of Lease, and the payment
of the monthly rent shall be made in advance before the end of each month
immediately preceding the relevant month (when the payment day falls on a bank
holiday, then on the previous business day) by means of bank transfer to the
bank account designated by the Lessor. Such bank transfer fees shall be borne by
the Lessee.
 
Article 5 (Division of Expenses to Be Borne)

 


--------------------------------------------------------------------------------




1. The Lessor shall be responsible for expenses as listed below: (1) Duties and
taxes imposed on the Building and the premises including, but not limited to,
the fixed assets tax and the city planning tax (excluding, however, those to be
charged on facilities or fixtures, etc that the Lessee adds to the Building and
the premises.); (2) Water charges; (3) Costs and expenses relevant to repairing
works required to maintain and manage the Building itself and attached
facilities (excluding, however, costs and expenses relevant to repairs and
maintenance, replacement or renewal of fixtures set forth in Article 11); (4)
Any and all costs and expenses other than those to be borne by the Lessee as set
forth in the following Paragraph 2; 2. The Lessee shall be responsible for
expenses as listed below: (1) Electricity charges, and for this purpose the
Lessee shall install a separate meter for electricity; (2) Costs and expenses
relevant to the repairs and maintenance, replacement or renewal of fixtures set
forth in Article 11; (3) Costs and expenses that are determined to be borne by
the Lessee through mutual negotiations between the Lessor and the Lessee; and
(4) Any and all consumption tax and local consumption tax relevant to those set
forth above.  
Article 6 (Security Deposit)
1. The Lessee shall furnish the Lessor with a security deposit in the amount set
forth in Column (5) of Summary of Lease as the initial security deposit prior to
the first day of the term of the lease by means of bank transfer to the Bank
Account designated by the Lessor. 2. The handling of the security deposit set
forth in the preceding Paragraph shall be as follows: (1) The security deposit
does not accrue interest. (2) During the term of the lease, the Lessee may not
demand to set off its payment obligations of the rent, or any other liabilities
to the Lessor against the security deposit. (3) In the event of default or
liabilities of the Lessee concerning obligations set forth in this Agreement,
including, but not limited to, delayed payment of the rent, the Lessor may, at
any time, after notifying the Lessee thereof, appropriate a part or the whole of
the security deposit for such. (4)      In accordance with the Item (3) above,
if the Lessor appropriates the security deposit for the liabilities of the
Lessee, the Lessee shall make the security deposit whole by payment of the
shortfall within five (5) business days after the receipt of notice of
appropriation. 3.      Upon termination of this Agreement and after the
completion of surrender of the Building by the Lessee pursuant to the provisions
of Article 15, the Lessor shall immediately repay the

 
- 2 -
 

--------------------------------------------------------------------------------



balance of the security deposit after appropriating such to fill unpaid rent,
restoration expenses, and any and all liabilities that the Lessee is responsible
for and owing to the Lessor under this Agreement up to the completion of
surrender.
 
Article 7 (Care of Good Manager)
The Lessee shall use the Building with the due care of a good manager.
 
Article 8 (Cafeteria and Parking Lots)
During the term of the lease the Lessor shall furnish the following services:
(1) Use of and access to the cafeteria in the Akita Facility by the employees of
the Lessee, and, with a prior notice and approval, visitors and other persons
concerned ; and (2)   use of 5 parking lots in the Akita Facility for the
employees of the Lessee, and, with a prior notice and approval, temporary use of
the parking space by visitors and other persons concerned.  
Article 9 (Alternation of Original Conditions)
The Lessee shall obtain prior written approval of the Lessor to do the
following:
(1) Creation, addition, removal, improvement or redecoration, etc. of
partitions, fittings or other fixtures and facilities; (2) New construction,
addition or improvement of electrical facilities, plumbing and sanitary
facilities, air-conditioning, gas, telephone and cable broadcasting system,
etc.; (3) Display or representation of trade names, trade marks and other marks
on entrance doors, outer walls, windows, etc.; (4) Installation of money safe,
and delivery and installation of other heavy items; (5)      Replacement of the
key of an entrance door; and  
Article 10 (Cleaning, Etc.)
1. Cleaning services relevant to the Building shall be made by the Lessee at
Lessee’s expenses. 2. General waste and industrial waste resulting from
occupancy of the Building shall be disposed of by the Lessee at its expenses and
in its responsibility.  
Article 11 (Repairs)
1.      If a repair is or seemingly will be required because of damages or
malfunction regarding the Building and the furniture and fixtures, and
facilities owned by or under management of the Lessor, the Lessee shall notify
the Lessor of the same promptly. Repairs that the Lessor acknowledges necessary
upon the receipt of the notice from the Lessee shall be carried out by

 
- 3 -
 

--------------------------------------------------------------------------------




the Lessor at the Lessor’s expenses. 2. Notwithstanding the Paragraph 1 above,
the Lessee is responsible for and makes the repairs of the Building listed below
at its expenses, regardless of the amount and the Lessor shall not bear any
responsibility for any such repairs, monetary or not. (1) Repairs relevant to
fittings, lightning appliances, etc. under the ownership of the Lessee in the
Building; (2) Small repairs or normal wear and tear of walls, ceilings, floors,
etc. in the Building; (3) Repairs of damages attributable to the Lessee; (4)
       Repairs regarding fixtures, work pieces or facilities under the ownership
of the Lessee; 3.      The Lessee shall cooperate with the Lessor in repairs,
improvements or betterment (including maintenance accompanied by stoppage of
power or water supply; hereinafter the same) of the Building, its facilities, or
other maintenance works, etc. carried out by the Lessor.

 

Article 12 (Expenses on Assets under the Ownership of the Lessee)
The Lessee shall be responsible for duties and taxes imposed on fixtures,
facilities and other assets that the Lessee owns in the Building (regardless of
the title or name).
 
Article 13 (Obligation to Compensate for Damages)
1.      If the Lessor or any other third party suffers damage or expense
(including those suffered as a result of a claim from a third party) in
connection with this Agreement due to willful misconduct or negligence of the
Lessee or its agent, employee, subcontractor, visitor or other person concerned,
the Lessee shall immediately notify the Lessor thereof and with respect to the
matters attributable to the Lessee or its agent, employee, subcontractor,
visitor or other party concerned, immediately compensate for any such damage or
expense by restoring the Building to its original status or by other method at
its own cost in accordance with the Lessor’s instructions. 2. If the Lessee or
the Lessor fails to pay the amount payable to the other party under this
Agreement or agreements incidental to this Agreement by the date designated
under this Agreement or such agreements, such defaulting party shall pay to the
other the default interest at an annual rate of 14.5% until the same is paid in
full (calculated on a per diem basis of 365 days per year; any fraction smaller
than one (1) yen shall be rounded down). Provided, however, that neither party
shall be automatically excused from the termination of this Agreement by the
other party even if such default interest is paid.  
Article 14 (Termination of this Agreement)
1.
If either party commits a material breach with respect to its obligation to the
other party set

 
- 4 -
 

--------------------------------------------------------------------------------




forth in this Agreement (including but not limited to a failure to pay the rent)
and does not rectify such breach or failure within thirty (30) days (or seven
(7) days in the case of monetary obligation) after receiving the written notice
from the other party requiring such breach to be remedied, the other party may
terminate this Agreement upon written notice to the defaulting party. 2. The
Lessor may immediately terminate this Agreement without the requirement of any
proceedings such as a notice to the Lessee in the event of any of the following
acts or facts in respect of the Lessee. (1) When failing to pay the rent or
other obligations for two (2) months or longer or delaying the payment several
times;      (2)      When being subject to provisional attachment (kari
sashiosae), provisional disposition (kari shobun), compulsory execution (kyosei
shikko), disposition for failure to pay tax (taino shobun), disposition for the
suspension of business at a bank (ginko torhiki teishi shobun) or similar
action; (3) When a resolution of dissolution is passed, or a petition for the
commencement of bankruptcy (hasan) proceedings, civil rehabilitation (minji
saisei) proceedings, corporate reorganization (kaisha kosei) proceedings,
special liquidation (tokubetsu seisan) proceedings or any other similar
proceeding is filed; (4) If there is a fact that causes the social credit to be
significantly lost or act that is contrary to public order and good morals.

 
Article 15 (Obligation to Surrender)
1.      If this Agreement is terminated in accordance with Articles 14 or for
any other reason, the Lessee shall (1) remove at the Lessee’s cost the fixtures,
works or facilities installed in or added to the Building or changed by the
Lessee and furnishings held or used by the Lessee, (2) remove the properties
installed or added by the Lessor at the request of the Lessee and deliver them
at the Lessee’s cost, and (3) surrender and return the Building to the Lessor
after restoring the Building to its original status by repairing at the Lessee’s
cost any breakage or breakdown or wear or tear (excluding normal wear and tear)
caused due to special use by the Lessee with respect to the Building, fixtures
or facilities. 2. If the Lessee fails to restore the Building to its original
status in accordance with Articles 15.1, the Lessor or a person designated by
the Lessor shall remove the fixtures, facilities and furnishings and repair any
breakage or breakdown or wear or tear caused due to special use by the Lessee
with respect to the Building, fixtures or facilities and the Lessor may request
that the Lessee pay the cost thereof. 3. If the Lessee does not remove its
properties in the Building even after this Agreement is

 
- 5 -
 

--------------------------------------------------------------------------------




  terminated and the Building is surrendered by the Lessee, the Lessor may, at
its discretion, dispose of such properties considering that the Lessee has
assigned such properties to the Lessor for free. In such case, the Lessor may
request that the Lessee pay the cost for removing such properties. If such
properties were owned by a third party, the Lessee shall indemnify the Lessor
for damages claimed by such third party and any other expenses borne by the
Lessor so long as the Lessor is in good faith and without negligence. 4.     
Upon the surrender of the Building, the Lessee shall not make any claims against
the Lessor regardless of the reasons or nature of such claims, including any
claim for the reimbursement of the necessary expenses or useful expenses
incurred by the Lessee in connection with the Building, compensation for moving
or removal, or key money. In addition, the Lessee shall not request that the
Lessor purchase fixtures and facilities installed in the Building at the
Lessee’s cost.  
Article 16 (Damages Incurred until Completion of Surrender)
If the Lessee fails to surrender the Building upon termination of this
Agreement, the Lessee shall pay to the Lessor damages equivalent to twice the
amount of the rent for the period from the day following the date of termination
of this Agreement to the date of completion of the surrender.
 
Article 17 (Entry)
1. Unless otherwise required by law or ordinance, the Lessor shall not enter
into the Building without prior written consent of the Lessee; provided,
however, that the Lessee shall not unreasonably withhold such approval in case
where, in the reasonable judgment of the Lessor, there exists any dangerous
condition causing damage or injury to the Building or neighbors or neighboring
Building. If any damage occurs due to rejection by the Lessee of such approval,
the Lessee shall indemnify from and hold the Lessor and any third party harmless
against any damage suffered thereby. 2. If the Lessor or a person designated by
the Lessor enters the Building in accordance with Article 17.1, the entering
party shall keep any trade secret of the Lessee obtained upon the entry in
confidence not only during the term of this Agreement but also after the
termination of this Agreement and shall not divulge it to a third party.  
Article 18 (Exemption of Liability)
The Lessor shall not be liable for any damage incurred by the Lessee due to
cause, such as force majeure, fire, theft, riot, or damage or operation of the
Building, equipment for electricity, water or air conditioning, or other
equipment, unless the Lessor fails to act with the


- 6 -
 

--------------------------------------------------------------------------------




 
due care of a good manager or commits willful misconduct or gross negligence.
     
Article 19 (Confidentiality)
Neither the Lessor nor the Lessee shall disclose the information about the
parties concerned obtained under or in connection with this Agreement to a third
party unless the disclosure is necessary under the Applicable Laws or upon
request from the governmental authorities or otherwise agreed between the
parties, or shall use it for any other purpose than the purpose of this
Agreement.
 
Article 20 (Amendment to this Agreement)
The provisions of this Agreement may be amended or modified only with the
written consent of both parties.
 
Article 21 (Jurisdiction)
 
The Lessor and the Lessee agree that any dispute arising in connection with this
Agreement shall be submitted to the exclusive jurisdiction of the Tokyo District
Court as the court of first instance.
 
Article 22 (Good Faith Consultation)
    
Any doubts in relation to the interpretation or application of the provisions of
this Agreement or any matters not provided for in this Agreement shall be
resolved upon consultation in good faith between the Lessor and the Lessee in
accordance with the related laws and ordinances and customs.
 
Article 22 (Negotiation for the Purchase of the Building)
The Lessor hereby grants to the Lessee the first refusal right (the “Option”) to
buy the Building and the underlying land (the “Real Building”) exercisable
during the term of the lease, subject to the terms and conditions mentioned
below:
(a) The Lessor and the Lessee shall determine the size of the underlying land
and identify the boundaries of parcel of such land; (b) The price for the Real
Building shall be the average market price appraised by two real Building
appraisers practicing in Akita, each one of them appointed by the Lessor and the
Lessee, respectively; (c)      The Lessor and the Lessee shall negotiate in good
faith the terms and conditions of the Service Agreement for the use by the
Lessee of the cafeteria and the parking lots in the Akita Facility. (d) If the
Lessee and the Lessor agree to the matters mentioned in (a) to (c) above, the
terms and

 
- 7 -
 

--------------------------------------------------------------------------------



conditions of such sale and purchase shall be those as may be generally used in
the sale and purchase agreements for real properties for factory use in Akita;
Provided, however, that the Lessee may designate a third party nominated by the
Lessee as the buyer from among Migdal Company.
 
IN WITNESS WHEREOF, the parties caused this Agreement to be signed and sealed in
duplicate, and each party shall retain one copy.
 
Date: April 1, 2010
 
 
Lessor:  
/s/ Akio Ogasawara
 
Name:
Akio Ogasawara
Title:
Representative Director, Alpha Electronics Corp.

 
 
 
Lessee:  
/s/ Masaharu Ozawa
 
Name:
Masaharu Ozawa
Title:
Representative Director, Vishay Japan Co., Ltd.

 
 
- 8 -
 

--------------------------------------------------------------------------------



Exhibit 1
 
 
 
Drawing of the Leased Space
 
[Map of the Akita Facility identifying
the Building that is the subject of the Lease
Agreement.]
 
 
 
 
 
 
 
 
 
 
 
 
 
- 9 -
 

--------------------------------------------------------------------------------